     RANDY SUE POLLOCK
 1
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Telephone: (510) 763-9967
     Facsimile: (510) 380-6551
 4   rsp@rspollocklaw.com
 5
     Attorney for Defendant
 6   BOBBY LOUIS SANDERS
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                           SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                               CASE NO. 16-0081-JAM
12
                                   Plaintiff,                STIPULATION AND ORDER TO PERMIT
13
               vs.                                           TRAVEL OUTSIDE OF THE UNITED
14                                                           STATES
     BOBBY LOUIS SANDERS,
15
16                                 Defendant.

17
18
19             IT IS HEREBY STIPULATED by and between Randy Sue Pollock, counsel for defendant
20   Bobby Sanders, and Assistant United States Attorney Kevin Khasigian, that Mr. Sander’s release
21   conditions may be modified to permit him to travel to the Philippines to visit his son on his
22   birthday from September 9, 2019 to October 3, 2019. While he is in the Philippines he will
23   schedule and attend appointments to facilitate his family’s immigration process to the United
24   States.
25             Mr. Sanders will provide the government with a photocopy of his air flight ticket and his
26   flight itinerary prior to his travel.
27
28
                                                         1
     U.S. v. Sanders, CR16-0081 JAM
     STIPULATION AND [PROPOSED] ORDER
     FOR INTERNATIONAL TRAVEL
 1         All other previously ordered conditions of release shall remain in full force and effect.
 2
 3   Date: August 12, 2019                                              /s/
                                                          RANDY SUE POLLOCK
 4                                                        Attorney for Defendant
 5                                                        Bobby Sanders

 6
     Date: August 12, 2019                                               /s/
 7                                                        KEVIN KHASIGIAN
 8                                                        Assistant United States Attorney

 9
10   IT IS SO ORDERED:
11
12   DATE: August 13, 2019                                /s/ John A. Mendez_____________
                                                          HON. JOHN A. MENDEZ
13                                                        United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
     U.S. v. Sanders, CR16-0081 JAM
     STIPULATION AND [PROPOSED] ORDER
     FOR INTERNATIONAL TRAVEL
